Title: Robley Dunglison to James Madison, 20 April 1831
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                April 20th. 1831.
                            
                        
                         
                        In my last letter to you it completely escaped me to mention to you, by request of Mr Davis, that, if I
                            should leave the University at the termination, of this Session: and if he should be continued in his chair, he might be
                            esteemed an applicant for the house I now occupy. He finds his present residence unfavorable for his abstract Studies, and
                            considers mine would be preferable. Should I be called upon to resign my Professorship, it certainly would be a matter of
                            some importance to me that Mr Davis should occupy this Pavilion, as he would take my Carpets &c which under other
                            circumstances would be sold at great loss.
                        In this Chapter of Contingencies it might seem altogether unnecessary to trouble you with Mr Davis’s Request.
                            All he wishes is to be considered hereafter as an applicant, according to the Date of his application: conceiving that
                            others may have similar feelings and be communicating with you on the Subject.
                        May I request of you to esteem this Letter official, should it be necessary at the next meeting of the Board
                            of Visitors, but not otherwise. I am dear Sir, With the most profound respect & esteem, Your faithful Servant,
                        
                            
                                Robley Dunglison
                            
                        
                    